Citation Nr: 1716773	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  13-08 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include 
posttraumatic stress disorder (PTSD).   

2.  Entitlement to service connection for diabetes, to include as secondary to alleged exposure to herbicides.  

3.  Entitlement to service connection for hypertension.

 
WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Dan Brook, Counsel
INTRODUCTION

The Veteran had active service from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. 

In March 2015, the Board remanded the appeal for further development.   The Board notes that a claim for service connection for lung disability was also initially on appeal before the Board.  However, this claim was granted by the RO in a March 2016 rating decision.  Consequently, it is no longer on appeal before the Board.  


FINDINGS OF FACT

1.  The Veteran's alleged in-service stressor has not been corroborated and is not combat-related or related to fear of hostile military or terrorist activity.  

2.  Psychiatric disability other than PTSD was not shown in service or for many years thereafter and is not shown to be related to service.

3.  The Veteran is not shown to have served in Vietnam and diabetes was not manifest during service or for many years thereafter and is not shown to be related to service.  

4.  Hypertension was not shown in service or within the first post-service year and is not shown to be related to service.   






CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for diabetes are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for entitlement to service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

III. Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in September 2011.

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The service medical records, service personnel records and post-service outpatient medical records are all associated with the claims file.  Additionally, VA has appropriately attempted to corroborate the Veteran's reported in-service stressor through contacts with the Joint Services Records Research Center (JSRRC); the Air Force Historical Research Agency and the Defense Finance and Accounting Service.  Moreover, as explained below, the Veteran's report of his in-service stressor is not credible.  Thus, any further efforts to attempt to obtain corroboration of the report would serve no useful purpose.     
 
The Veteran was also provided with a VA examination in March 2016 in relation to his claim for service connection for hypertension.  This examination was adequate in that the examiner provided the Veteran with an appropriate physical examination, reviewed the claims file and provided an etiology opinion with accompanying rationale based on the examination and claims file review.  VA did not have a duty to provide the Veteran examinations in relation to his claims for service connection for diabetes and for psychiatric disability, to include PTSD.  In regard to a claim for service connection for PTSD, as explained in more detail below, the evidence does not establish the occurrence of the Veteran's claimed stressor event in service.  In regard to service connection for diabetes and for psychiatric disability other than PTSD, the evidence similarly does not establish that the Veteran suffered an event, injury or disease in service and also does not meet even the low threshold of indicating that the claimed disability or symptoms may be associated with service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  
 
In sum, there is no indication of additional existing evidence that is necessary for a fair adjudication of the instant claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Certain listed, chronic disabilities, including diabetes and hypertension, are presumed to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include diabetes) to a degree of 10 percent or more at any time after service, the veteran is entitled to service connection even though there is no record of such disease during service.  38 C.F.R. § 3.307. 3.309(e).  Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).





A.  Service connection for PTSD  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., a diagnosis under DSM-IV]; a link, established by medical evidence, between current symptoms and a stressor event in service; and credible supporting evidence that the claimed stressor event in service occurred.  38 C.F.R. § 3.304(f).    

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  Similarly, if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  Fear of hostile military or terrorist activity is defined to mean that a Veteran "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to their physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."

If VA determines that the Veteran did not engage in combat with the enemy and was not involved with an event that involved fear of hostile military activity, then his or her lay testimony, in and of itself, is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence that corroborate his or her testimony or statements.  See e.g. Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

At a September 2005 VA mental health visit, the Veteran reported that he went on three missions during military service that were designed to study the damage done to terrain and vegetation by close range bombing, and that there were never supposed to be any people in the area.  On the third mission, he and
his team carried out the bombing and then went down to survey the damage, and
they found that there had mistakenly been (Vietnamese) people in the area.  He
was reluctant to talk about details but says that what they found was "terrible,
horrible."  He said he was terrified while waiting to be picked up because he
knew that if the pilots were discovered in the area, they would be attacked in
retaliation for the accidental deaths.  He described an intense feeling of
"doom" at the time, which he continued to experience intermittently.  He said that
he felt extremely guilty at having been involved, that he had been a "changed
man" ever since the incident.  

In a November 2007 statement, the Veteran alleged that while he was on temporary duty at Kadena Air Force Base in Okinawa, he was involved with an incident in September 1969 around Danang Airbase in Vietnam.  He noted that it was the last day of the month and that if he was not able to go on a combat mission on that day, he would not have been eligible for combat pay for that month.  Thus, after spending most of the day going up the chain of command with his request to be placed on such a mission, he ended up "in front of General Johnson" head of flight control.  The Veteran explained the situation and General Johnson informed him that there was only one mission departing before midnight,  The Veteran was then in turn referred to a colonel, a major and finally a lieutenant who was able to include him in the mission's flight briefing.  At that time, he was told that he would be flying a low level mission on a B52 bomber.  The Veteran indicated that the mission proceeded, the B52 dropped its payload into Vietnam and then the plane returned to Okinawa.  Then, the next day, he was ordered to fly back to Vietnam to transport General Johnson and some other individuals to Danang Air Force Base.  

The Veteran reported that during the flight over to Danang, he was informed that the previous night's mission had involved dropping a load of mini steel balls to clear an area to create a safe helicopter landing zone.  

After arriving at Danang, the flight team was transported via helicopter to the areas they had bombed the night before to assess whether the mission had been successful.  They were put into groups of 4 to assess the damage when suddenly one of the groups starting shouting and yelling that everyone should "get the hell out of here."  The Veteran and his group ran to the location only to find dead (and apparently wounded) men, women and children, along with scattered body parts.  The Veteran indicated that these individual had apparently been going through the area the previous night and had been victims of their bombing.  He also reported that everyone was then instructed to search the area for anyone who remained alive and "put them out of their misery."  The Veteran indicated that at that point he was terrified for his life, feeling that someone would find them there and that they would be held responsible for the bombing and for the individuals killed.  He reported that they were eventually picked up by helicopter and that they subsequently flew back to Okinawa.  He indicated that there was no debriefing, "just keep your mouth shut if you value your life."  He noted that he had lived with the guilt and pain from what happened for over 30 years.

At the June 2013 Board hearing the Veteran made a similar report but indicated that had recalled that the bombing mission actually occurred in October 1969.   He indicated that at the time he was having difficulty getting a company clerk to schedule him for a combat mission so he "went over his head" and ended up seing a general who he thought was General Johnson.  General Johnson then authorized him to go on a mission and he ended up on the B52 bombing mission.   The Veteran noted that at the time he thought the strike was a typical bombing mission but that it ended up being a test of steel mini balls, almost like what would be called cluster bombs.  The Veteran noted that the steel balls were not explosive but they were designed to devastate an area to provide space for landing zones.    

After the bombing run, the B52 flew back to Okinawa and the next day, the Veteran and other members of the mission team were flown back to Danang.  The Veteran indicated that he was taken along because "I'd been on that mission and they figured they'd just use the people that were involved in it and we went back into that zone to see just what had happened, how much damage was caused, that type of thing."  From Danang, the mission group was dropped off by helicopter at the bombing site.  Then, after about an hour, they found all the individuals who had been slaughtered and as the helicopters had already left by that point, they had to wait at the scene until they came back to pick them up.  The Veteran noted that this was the most distressing part of the experience because no one knew for sure whether they might themselves be slaughtered if anybody came upon the scene. The Veteran indicated that the individuals who had been killed included civilians and military personnel, including American military personnel.  

In an attempt to corroborate the Veteran's report of the bombing and subsequent assessment of the bombing site, the RO first consulted JSRRC.  In July 2012 JSRRC reported that they did not have any historical reports pertaining to the Veteran's unit or its higher headquarters for the time period from April 1969 to October 1969.  However, JSRRC referred the RO to the Air Force Historical Research Agency.  In an August 2012 report, an archivist from the Air Force Historical Research Agency indicated that they were not able to find corroborating evidence of the Veteran's report.   Also, the archivist found that there were "factual problems" with the report.  In pertinent part, the archivist indicated crew chiefs (such as the Veteran) would not have been detailed to be part of a ground damage assessment team.  "To be blunt a crew chief is not trained to assess the success or failure of such an event.   He is trained to conduct or coordinate maintenance on a B-52 not to note the blast effects of an impact of a large bomb."  
Further, in response to an updated request from the RO to attempt to corroborate the Veteran's trip to Vietnam, the archivist, in January 2016, concluded that no such corroborating evidence was available.  

In addition to the attempts to corroborate the actual occurrence of the alleged stressor event, the RO contacted the Defense Finance and Accounting Agency to attempt to corroborate that the Veteran had received combat pay in conjunction with the alleged bombing mission and subsequent bomb site evaluation.  However, in a January 2016 response, DFAS indicated that no record of combat pay for the Veteran could be found.  

In sum, after extensive efforts, VA has not been able to corroborate the occurrence of the Veteran's reported in-service stressor.  Nor has the Veteran submitted any evidence, which tends to corroborate its occurrence (The Board notes that the Veteran has submitted photographs that appear to depict Danang Airbase and other Vietnam scenes but these do not corroborate that the Veteran was actually in Danang or any other part of Vietnam during service).  The Board notes that the Veteran's personnel records indicate that he was involved in operations in Southeast Asia operations from October 25, 1969 to November 26, 1969.  However, these records in no way indicate that these operations involved any landing in Vietnam, to include the reported bombing and bomb site evaluation.  To the contrary, the personnel records indicate that the Veteran was serving as an Assistant Crew Chief or Crew Chief for a tanker (i.e. refueling plane) and at the Board hearing, the Veteran affirmatively testified that these planes (i.e. KC 135s) did not land in Vietnam.  

Further, although the Veteran reported intense fear while waiting for the helicopters to return, he did not report that he "experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft."  In this regard, the plain language of this regulatory definition requires the Veteran to actually "experience, witness or confront" such hostile activity, not see the results of such activity while being far removed from its actual occurrence.  Thus, the Board finds that the alleged in-service stressor cannot be considered as involving "fear of hostile and military activity."  Consequently, as it also clearly did not involve combat, corroborating evidence of its occurrence must be present.  Accordingly, as no such corroborating evidence has been obtained or produced, an in-service stressor has not been established and there is no basis for awarding service connection for PTSD.  38 C.F.R. § 3.303(f).   
The Board also takes particular notice of the archivist's finding that the Veteran would not have been deployed on the return mission to assess the success of the B52 bombing mission as he was not trained to assess the success or failure of such an event.  In this regard, the Veteran's personnel records show that he was involved with aircraft maintenance during his entire military career, working his way from Aircraft Mechanic to Assistant Crew Chief to Crew Chief.  There is no indication that he had any experience or expertise in assessing the success of a bombing mission designed to clear a landing zone, nor did he testify that he had any such training or expertise.  Additionally, while it would appear logical that a maintenance person could be brought along on a flight mission for purposes of fixing potential problems that might develop with the aircraft, the Veteran did not report that this was the reason he was chosen for the return mission to assess the success of the bombing; rather he simply indicated that it had been determined that the same individuals who had been involved with the bombing mission would return to assess its success.  Moreover, the evidence shows that the Veteran was specifically trained to repair KC 135 tankers (refueling airplanes) and he also affirmatively reported that he had also been trained to repair B52s.  However, he testified that the participants in the mission to assess the bombing took a C-130 transport plane to Danang (and then from there a helicopter to the bombing site) and there is no indication nor assertion from the Veteran that he had had training to repair C-130s.  

Additionally, the Board takes particular notice of what the Veteran reported that he was ordered to do when on the ground at the bombing site.  Once again, in his November 2007 statement, he reported that everyone was instructed to search the bombing area for anyone who remained alive and to "put them out of their misery."  Then, at the June 2013 Board hearing, the Veteran indicated that there may have been some military personnel killed by the bombing, including American military.  Taken together, these statements indicate that the Veteran was ordered to seek out and conduct "mercy killings" of survivors of the bombing in the area of the blast site, some of whom could have been American soldiers.  In short, a blanket order to the Veteran and his fellow mission participants to conduct mercy killings of survivors, some of whom may have been American soldiers, is not believable on its face.     

Moreover, the Veteran has been inconsistent in characterizing how involved he was during service with assessing the damage to vegetation done by close range bombing.  In this regard, at the September 2005 mental health visit, he reported that that he went on three missions during military service that were designed to assess such damage whereas in his November 2007 statement and in his Board hearing testimony, he reported only one such mission (or at most two, if he somehow considered the alleged bombing run as one such mission and the alleged follow up assessment as a second mission).   The Board is cognizant that people who actually have experienced significant military trauma might have difficulty remembering all the specific details surrounding it.  However, in his November 2007 reporting and at the Board hearing, the Veteran clearly described his role as someone who simply ended up participating in a single assessment of the effects of bombing on vegetation due to having participated in the bombing the night before.  In contrast, at the September 2005 visit, the Veteran clearly described being  part of a specific team of individuals who had conducted two previous assessments of bomb sites, then participated in an actual bombing of a third site and then followed up with an assessment of the site.  Given the small number of bomb site assessments contained in the Veteran's reporting  (i.e. 1 to 3) and given that he has not been assessed as having a significant memory impairment (e.g. a February 2012 mental health consultation showed no memory, concentration or attention deficits), the Board presumes that he would be able to accurately distinguish whether he was involved in a single bomb site assessment simply because he had been involved in the bombing mission that caused the site or alternatively, whether he was actually part of an active team, which together conducted multiple such assessments, the last of which was preceded by his participation in the bombing of the site.          

In sum, given that the Veteran's participation in the assessment of the bomb blast site is inconsistent with his role in the Air Force; given that receipt of a blanket order for to kill any survivors of the bomb blast, some of whom may have been American soldiers, is not believable; and given that the Veteran's reporting of the nature of his role in assessing bomb sites during service is inconsistent, the Board concludes that the Veteran's overall report of flying from Kadena Air Force Base to Danang and then on to assess the bomb site, is not credible.  Accordingly, the Board must conclude that this reported event did not take place any further development to attempt to corroborate this in-service stressor would serve no useful purpose.  

B.  Service connection for psychiatric disability other than PTSD

The Veteran has not specifically claimed service connection for a psychiatric disability other than PTSD.  In fact, at the June 2013 Board hearing, he affirmatively testified that he had not been diagnosed with any psychiatric disorder other than PTSD.  However, for purposes of thoroughness, particularly in light of the holding of in Clemons v. Shinseki, 23 Vet App 1 (2009), the Board will briefly assess such a claim.  

The Veteran has been assigned psychiatric diagnoses other than PTSD, including depression.  However, there is no indication that any such psychiatric disability became manifest in service or is otherwise related to service.  In this regard, the Veteran is not shown to have had any psychiatric problems or complaints during service.  Psychiatric functioning was found to be normal at his July 1970 separation examination and on his July 1970 report of medical history at separation, he indicated that he had never had frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry or nervous trouble of any sort.  

Also, post-service, the earliest medical evidence of record of psychiatric pathology appears to be a December 2002 VA treatment record.  Subsequently, at a September 2003 VA psychiatric visit, the Veteran reported that the onset of his depression was in 1992, precipitated by feeling stressed over getting divorced.  He indicated that at that time, he was being treated by a private psychiatrist and was prescribed Prozac for 2 years with minimal effects.  At a subsequent December 2003 visit, the Veteran reported that he had never fully recovered from the divorce.  Subsequent VA mental health treatment records show a consistent diagnosis of depression, along with a more recent diagnosis of PTSD.  Notably, a lengthy interval of time between service and initial postservice manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, there is no medical opinion of record tending to indicate that any current depression, or other psychiatric disorder other than PTSD, is otherwise related to service.  

At the June 2013 hearing, the Veteran alleged that he had received post-service psychiatric treatment as early as 1974 or 1975.  However, the Board does not find this history accurate.  As mentioned above, at the September 2003 medical visit, the Veteran specifically reported that the onset of his depression was in 1992 and made no mention of any earlier psychiatric problems.  Also, as mentioned above, at the June 2013 Board hearing the Veteran testified that he had not been diagnosed with any psychiatric disorder other than PTSD.  However, this is specifically contradicted by the VA treatment records, which show a consistent diagnosis of depression from 2002 to the present.  The Board notes that statements made to physicians for purposes of diagnosis and treatment are deemed to be exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  Accordingly, given that the Veteran's report of his mental health history to treating mental health professionals indicates that his psychiatric symptomatology began in 1992 and given that his June 2014 hearing testimony in relation to another key aspect of his psychiatric history, whether he has been diagnosed with any psychiatric disorder other than PTSD, is specifically shown to be inaccurate, the Board does not credit the Veteran's report of experiencing psychiatric problems at least as early as 1974 or 1975 and possibly since service.  Rather, the Board credits the Veteran's report made in September 2003 of the onset of psychiatric symptomatology (i.e. depression) in 1992.  Additionally, to the extent the Veteran is asserting that his current psychiatric disability other than PTSD, first shown to be manifest many years after service, is related to service, because he is a layperson, without any demonstrated specialized knowledge concerning the etiology of such disability, the Board cannot attach any weight to this assertion.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).   

In sum because a psychiatric disability other than PTSD was not manifest in service or for many years after service, the preponderance of the evidence is against this claim and it must be denied.  38 C.F.R. § 3.303; Alemany, 9 Vet. App. 518 (1996).
C.  Diabetes

The Veteran alleges his diabetes is related to having been exposed to herbicides while on the ground in Vietnam during the reported single day mission to assess the bomb site.  However, as explained above, the Veteran's report of serving on this mission is not credible so it cannot form the basis for establishing service in Vietnam.  Moreover, he is not shown to have any other service in Vietnam or to have otherwise been exposed to herbicides during service.  Accordingly, his claim for service connection for diabetes based on exposure to herbicides must be denied.  38 C.F.R. § 3.307, 3.309.

In addition, the Veteran has not alleged that his diabetes is directly related to service, nor is there any medical or other lay evidence to suggest such a relationship.  Also, neither diabetes nor blood sugar problems were shown in service or for many years thereafter.  In this regard, at the June 2013 Board hearing, the Veteran testified that he thought his diabetes began at least 3 or 4 years previously.  Similarly, VA treatment records show a new diagnosis of diabetes in 2011. Accordingly, as diabetes was not shown during service or for many years thereafter and is not shown to be related to service, service connection on a direct or presumptive basis (i.e. based on this chronic disease becoming manifest within the first post-service year) must also be denied.  38 C.F.R. § 3.303, 3.307, 3.309; Shedden, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Alemany, 9 Vet. App. 518 (1996).

D.  Service connection for hypertension

For VA purposes, hypertension is defined as diastolic blood pressure that is predominantly 90 mm. or greater, which is confirmed by readings taken two or more times on at least three different days.  Isolated systolic hypertension is defined as systolic blood pressure that is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm., which is confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2016).

The Veteran essentially alleges that he has had hypertension since service.  At the June 2013 Board hearing, he testified that he had a reading of high blood pressure when he went for a flight status physical near the end of his military service.  He also appeared to testify that he was found to have hypertension about a year after service and that he started taking medication for the disease until he was 24 (i.e. as early as June 1971).  

The service treatment records show that at his July 1966 entrance examination, the Veteran's blood pressure was 138/80.  Then during an April 1968 initial flying examination, blood pressure was 132/88.  Then, at a March 1970 annual flying examination, blood pressure was 124/70.  Finally, at his July 1970 separation examination, blood pressure was 120/76.  Additionally, on his July 1970 report of medical history at separation, the Veteran reported that he had never had high or low blood pressure.  

Post-service, VA treatment records show consistent treatment for hypertension.  At a December 2002 VA primary care visit, the Veteran reported that he had been treated for the disease for "the last 20+ years" and had taken a variety of medications over the years.  Additionally, at a March 2016 VA examination, the examiner diagnosed the Veteran with hypertension.  The examiner then found that the hypertension was less likely related to service because there was a lack of evidence of hypertension being incurred or diagnosed during service.  

The above summarized evidence indicates that the Veteran did not have hypertension in service.  In this regard, he was not shown to have diastolic pressure of 90 or greater or systolic pressure of 160 or greater.  Also, his blood pressure readings were actually higher during the earlier half of his service (i.e. 138/80 at entrance and 132/88 in April 1968 and lower during the tail end of service (i.e. 124/70 in March 1970 and 120/76 at separation in July 1970).  Additionally, on his July 1970 report of medical history at separation, the Veteran reported that he had never had high or low blood pressure.  

Also, the post-service medical evidence, in the form of VA treatment records, show that in December 2002 the Veteran reported having had hypertension for "the last 20+ years."  (I.e. since 1982 or earlier).  Notably, the Veteran did not report at that time that he had had the disease since military service and did not report that he had been taking medication since age 24.  Thus, given that the December 2002 report was specifically made in the course of treatment and evaluation for the disease (See Rucker,10 Vet. App. 67 (1997); given that the Veteran inaccurately testified concerning his blood pressure readings during service (i.e. an elevated blood pressure reading at a flight physical near the end of service when this reading was not elevated); given that the Veteran also presented other inaccurate testimony concerning his medical history (e.g. the lack of a psychiatric diagnosis other than PTSD); and given that the Veteran's hypertension was not shown to be elevated at the time of his separation examination, the Board is unable to credit his testimony of having had hypertension since service and first beginning to take medication for the disease at age 24 and must instead credit his general statement that the hypertension began 20+ years prior to 2002.  (This latter statement, while indicating that hypertension began sometime earlier than 1982 is, by itself, to indefinite to establish manifestation of hypertension in service or in the first post-service year).  Accordingly, the evidence does not establish that hypertension became manifest during service or to a degree of 10 percent or more within the first post-service year.  Moreover, the only medical opinion of record, that of the March 2016 VA examiner, weighs against the hypertension being otherwise related to service.  The Board notes that the examiner's opinion was brief but is considered adequate as the examiner did review the claims file and provided a reasonable basis for concluding that the current hypertension is not related to service (i.e. that there was no evidence of the disease in service) that is consistent with the evidence of record.  Moreover, to the extent that the Veteran asserts that his current hypertension is otherwise related to service (other than based on an assertion of continuity of symptomatology, which is not deemed credible), as a layperson, without any demonstrated knowledge concerning the etiology of hypertension, such an opinion may not be afforded any probative value.  See e.g. Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, service connection is not warranted on a direct or presumptive basis.  38 C.F.R. § 3.303, 3.307, 3.309.  The preponderance of the evidence is against this claim and it must be denied.  Alemany, 9 Vet. App. 518 (1996).   

ORDER

Entitlement to service connection for a psychiatric disability, to include 
posttraumatic stress disorder (PTSD) is denied.  

Entitlement to service connection for diabetes, including as secondary to alleged exposure to herbicides, is denied.  

Entitlement to service connection for hypertension is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


